Order entered July 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00106-CR

                               SUZANNE BATTLES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MB10-50867-F

                                            ORDER
       On May 9, 2013, this Court adopted the trial court’s findings that appellant is not

indigent, she is represented by retained counsel, and counsel indicated the reporter’s record could

be paid for within thirty days of the March 29, 2013 hearing. We ordered the court reporter to

file, within thirty days of May 9, 2013, either the reporter’s record or written verification that

appellant had not paid for the record.      We further warned appellant that if we received

verification of non-payment, we would order the appeal submitted without the reporter’s record.

We have received court reporter Charon Evans’s letter stating she has not received payment for

the reporter’s record. Accordingly, we ORDER the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

       We ORDER appellant to file her brief within THIRTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                                /s/   CAROLYN WRIGHT
                                                      CHIEF JUSTICE